  Case 9:17-cv-00394-GTS-ML Document 92 Filed 04/09/21 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF NEW YORK
____________________________________

KERRY KOTLER,

                        Plaintiff,               9:17-CV-394 (GTS/ML)
      -vs-

JEFFREY NOWICKI, Chief of Mental Health
Treatment Services, Central New York
Psychiatric Center; EMILY GRAY, Primary
Therapist, Central New York Psychiatric
Center; MARK CEBULA, Treatment Team
Leader, Central New York Psychiatric Center;
and DR. TERRY MAXYMILLIAN, Director of
Treatment Services, Central New York
Psychiatric Center,

                   Defendants.
____________________________________

                                     ORDER

      Kerry Kotler, plaintiff in the above entitled action, has been directed

to appear at the James Hanley Federal Building, 100 South Clinton Street,

in SYRACUSE, New York, on May 10, 2021, at 8:30 AM for the purpose of

attending a trial relative to the above entitled case. It appears that Kotler is

presently incarcerated at Central New York Psychiatric Center (“CNYPC”),

located in Marcy, New York. It is necessary that a Writ of Habeas Corpus

Ad Testificandum be issued for the purpose of securing Kotler’s presence

at said proceeding. While New York State is required to advance the costs
  Case 9:17-cv-00394-GTS-ML Document 92 Filed 04/09/21 Page 2 of 3




of Kotler’s transportation, these costs shall be repaid to the state from the

monetary award, if any, recovered by Hunter at trial.

      Accordingly, it is hereby

      ORDERED, that the clerk of the court issue a Writ of Habeas Corpus

Ad Testificandum directing the United States Marshal for the Northern

District of New York, or his deputies, to serve upon the Executive Director

at CNYPC, this Writ of Habeas Corpus to deliver Kotler, dressed in civilian

attire, to the James Hanley Federal Building in SYRACUSE, New York, at

8:30 a.m. on May 10, 2021, and any recessed date thereafter (trial is

expected to last 2-3 days); and it is further

      ORDERED, that New York State shall advance the cost of Kotler’s

transportation, which shall be repaid to the state from the monetary award,

if any, recovered by Kotler at trial; and it is further

      ORDERED, that the original and certified copy of said Writ be

delivered to the United States Marshal or his authorized deputy for service

upon the named detention facilities stated herein to serve as notice to

prepare Kotler for transport; and it is further

      ORDERED, that in the event the action is settled prior to trial, it shall

be incumbent upon defendants or their authorized representative to notify
  Case 9:17-cv-00394-GTS-ML Document 92 Filed 04/09/21 Page 3 of 3




the designated institution where Kotler is housed and cancel such Writ to

produce.




Dated: April 9, 2021
       Syracuse, New York
